TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00311-CR


                                 Ex parte Philip Clinton Allen


                FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        NO. 2010-110-001, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Phillip Clinton Allen filed an application for a writ of habeas corpus seeking an

out of time appeal from his prior conviction. See Tex. Code Crim. Proc. art. 11.072. The trial

court denied Allen’s application. Allen appeals the trial court’s ruling. We will affirm the

trial court’s order.


                                        BACKGROUND

                In 2010, a grand jury charged Allen with the offense of online solicitation of a

minor for conduct occurring on or around December 2009. See Tex. Penal Code § 33.021(c).1

The trial occurred over a year later in April 2011. During the trial, Mary Smith (pseudonym)


        1
          Allen was charged under subsection 33.021(c), which prohibits an individual from
soliciting a minor online to meet another person, including the actor, with the intent that the
minor will engage in sexual behavior with the actor or the other person. Tex. Penal Code
§ 33.021(c). After the trial, the Court of Criminal Appeals determined that a different portion of
section 33.021, subsection 33.021(b), was unconstitutional. Ex parte Lo, 424 S.W.3d 10, 14, 27
(Tex. Crim. App. 2013). That provision, in contrast to subsection 33.021(c), prohibited someone
from communicating online with a minor in a sexually explicit manner. Id. In its opinion, the
Court also explained that statutes like subsection 33.021(c) “have been routinely upheld as
constitutional.” Id. at 16.
testified that she took cheerleading lessons from Allen starting when she was thirteen years old,

that Allen had multiple conversations with her about sex and about having sex with her, that they

exchanged text messages that were sexual in nature, that Allen asked her to take and show him

photos of her naked, that she took photos of her breasts and vagina for him to look at, that they

engaged in phone sex, that he “rub[ed] his penis on my butt” when they were at a cheerleading

competition, and that Allen offered to take her to a hotel to have sex. Copies of text messages

between Allen and Smith were admitted into evidence, including one in which Allen said that he

could pick her up and take her to a hotel.

               At trial, a recording of Allen’s interview by the police was admitted into

evidence. On the recording, Allen admitted that he told Smith it would be nice to see naked

photos of her, that he later saw pictures of Smith’s breasts and vagina, that he tried to teach her

how to masturbate, that they had graphic conversations about sex, and that they discussed him

wanting to perform oral sex on her and engage in other sexual acts. After considering the

evidence presented, the jury sentenced Allen to six years’ imprisonment but also recommended

that Allen be placed on community supervision for the offense, and the trial court ordered that

Allen be placed on community supervision for ten years. See id. § 12.33.

               Almost ten years later in January 2021, Allen filed an application for writ of

habeas corpus seeking an out-of-time appeal. See Tex. Code Crim. Proc. art. 11.072. In his

habeas application, Allen asserted that his trial attorney’s health began deteriorating shortly after

the conviction, that his trial attorney passed away approximately four months after his

conviction, that his trial attorney did not inform him of his appellate rights or the impending

deadline for filing a notice of appeal, that he would have appealed his conviction if he had been

informed of that option, and that he was told by an associate of his trial attorney that the deadline

                                                 2
for filing an appeal had run. Regarding arguments he would have presented on appeal, Allen

stated that he would have appealed “the inclusion of [the] anti-defensive provision language” in

the jury charge that he argues negated “the essential element of intent.” Relatedly, Allen argued

that his trial attorney’s failure to inform him of his appellate rights and impending deadlines

deprived him of the opportunity to present his appellate complaint and constituted ineffective

assistance of counsel, entitling him to an out-of-time appeal.

                 As support for his request for habeas relief, Allen attached to his habeas

application his own affidavit and an unsigned and unsworn affidavit purportedly from his trial

attorney’s associate, David Wyrick. In his own affidavit, Allen stated that his trial attorney

“did not discuss my appellate rights or deadlines . . . prior to, or after my conviction”; that his

trial attorney “did not discuss any appellate issues or errors”; that he last spoke with his trial

attorney on the day of trial; and that he learned that his trial attorney passed away a few months

after the trial concluded. Further, Allen asserted that if he “had been informed of [his] appellate

rights and deadlines, [he] would have hired appellate counsel and filed a notice of appeal within

the deadline.”

                 The unsigned affidavit attributed to Wyrick stated that in June 2011 Allen’s trial

attorney enlisted his help with several criminal defense cases, including another case involving

Allen. The document described Allen’s trial attorney as “very fatigued, inattentive, impulsive,

cavalier, short fused[,] and irritable” and as having “a limited understanding of criminal

procedure and criminal defense.”       Further, the document stated that Allen’s trial attorney

abruptly died a few months after Allen’s trial. Regarding Allen, the document related that by the

time Wyrick learned of Allen’s conviction, “his thirty day deadline to file a notice of intent to

appeal the conviction . . . had expired.” When describing Wyrick’s interaction with Allen, the

                                                 3
document explained that Allen related that he did not commit the offense for which he had been

convicted, that Wyrick told Allen a few months after Allen’s conviction that the deadline for

filing an appeal had passed, that Allen was unaware of a deadline for filing an appeal, and that

he was unaware that his trial attorney had been sick. Regarding a conversation Wyrick had

with Allen’s trial counsel, the document explained that Allen’s trial counsel communicated that

he and Allen both “felt proud and fortunate that . . . Allen had been” placed on community

supervision given the nature of the offense.

               After Allen filed his application, the State filed a response summarizing the

evidence presented at trial indicating that Allen committed the alleged offense, including Smith’s

testimony, text exchanges between Allen and Smith, evidence regarding photographs of Smith

naked that Allen viewed, and the interview in which Allen made admissions about the sexual

nature of his relationship with Smith. Further, the State asserted that the relief that Allen

requested was barred by the doctrine of laches, highlighting that Allen did not provide any

explanation for his delay in seeking an out-of-time appeal. Further, the State argued that the

trial court should deny the requested relief unless Allen filed another affidavit or presented

some other evidence explaining the delay. Allen did not submit any additional evidence.

               Several weeks later and without convening a hearing, the trial court denied

Allen’s application after considering the application, the accompanying documents, the

State’s response, and the record from Allen’s trial. The trial court issued findings of fact and

conclusions of law, including the following:


       1. Applicant has not shown circumstances justifying his delay in seeking relief,
       and his delay was not reasonable.

       2. The State of Texas has been prejudiced by Applicant’s lengthy delay in filing

                                                4
       his claim regarding his long-standing conviction. Witnesses involved in the
       instant offense likely no longer have an independent or complete recollection of
       the events, including the surrounding circumstances; indeed, Applicant made
       much of the complainant’s memory issues at trial nearly a decade ago, and
       Applicant himself claimed memory issues in his interview.

       3. Though Applicant admits he was aware of his appellate deadline nearly a
       decade ago, he sat on his alleged claim for nearly twice the five-year period the
       Court of Criminal Appeals has indicated can implicate laches.

       4. The equitable doctrine of laches bars relief in this case.

       5. In any event, Applicant and his claims are not credible.


               Allen appeals the trial court’s denial of his application for writ of habeas corpus.


                    STANDARD OF REVIEW AND GOVERNING LAW

               An individual convicted of a felony or misdemeanor may seek habeas “relief

from an order or judgment of conviction ordering community supervision.” Tex. Code Crim.

Proc. art. 11.072, § 1. When a person files a writ application, he “must be, or have been, on

community supervision, and the application must challenge the legal validity of . . . the

conviction for which or order in which community supervision was imposed” or “the conditions

of community supervision.” Id. art. 11.072, § 2(b). When making its determination, the trial

court “may order affidavits, depositions, interrogatories, or a hearing, and may rely on [its]

personal recollection.” Id. art. 11.072, § 6(b); see also id. art. 11.072, § 6(c) (setting out when

hearing may be held “[i]f a hearing is ordered”). Appellate courts have construed this language

to mean that no evidentiary hearing is required under article 11.072 when the issues can be

resolved without one. See Ex parte Salazar, 510 S.W.3d 619, 627 (Tex. App.—El Paso 2016,

pet. ref’d); Ex parte Arjona, 402 S.W.3d 312, 319 (Tex. App.—Beaumont 2013, no pet.); see Ex




                                                 5
parte Gonzalez, 323 S.W.3d 557, 558 (Tex. App.—Waco 2010, pet. ref’d); Ex parte Cummins,

169 S.W.3d 752, 757 (Tex. App.—Fort Worth 2005, no pet.).

               Appellate courts review a trial court’s ruling on an application for writ of

habeas corpus under an abuse-of-discretion standard of review.           Ex parte Zantos-Cuebas,

429 S.W.3d 83, 87 (Tex. App.—Houston [1st Dist.] 2014, no pet.). Similarly, appellate courts

review a trial court’s decision not to convene a hearing under article 11.072 for an abuse of

discretion. Ex parte Salazar, 510 S.W.3d at 626-27. “A trial court abuses its discretion when its

ruling is arbitrary or unreasonable.” Gaytan v. State, 331 S.W.3d 218, 223 (Tex. App.—Austin

2011, pet. ref’d). But a trial court does not abuse its discretion if its “ruling was within the zone

of reasonable disagreement.” Bigon v. State, 252 S.W.3d 360, 367 (Tex. Crim. App. 2008);

see Lopez v. State, 86 S.W.3d 228, 230 (Tex. Crim. App. 2002). Under that standard, appellate

courts review the record evidence “in the light most favorable to the trial court’s ruling.”

Ex parte Nelson, 546 S.W.3d 742, 746 (Tex. App.—Houston [1st Dist.] 2018, no pet.).

               To succeed under a post-conviction writ of habeas corpus, “the applicant bears the

burden of proving, by a preponderance of the evidence, the facts that would entitle him to relief.”

Ex parte Ali, 368 S.W.3d 827, 830 (Tex. App.—Austin 2012, pet. ref’d). In habeas corpus

proceedings, “[v]irtually every fact finding involves a credibility determination,” and “the fact

finder is the exclusive judge of the credibility of the witnesses.” Ex parte Mowbray, 943 S.W.2d

461, 465 (Tex. Crim. App. 1996). For habeas proceedings under article 11.072, “the trial court is

the sole finder of fact,” and appellate courts afford “almost total deference to a trial court’s

factual findings when supported by the record, especially when those findings are based upon

credibility and demeanor.” Ex parte Ali, 368 S.W.3d at 830. This deferential review applies

even when the findings are based on affidavits rather than live testimony. Ex parte Thompson,

                                                 6
153 S.W.3d 416, 418 n.1 (Tex. Crim. App. 2005). “When the trial court’s findings of fact in a

habeas corpus proceeding are supported by the record, they should be accepted” by the

reviewing court. See Ex parte Amezquita, 223 S.W.3d 363, 367 (Tex. Crim. App. 2006).

               The writ of habeas corpus is an extraordinary remedy. See Ex parte Smith,

444 S.W.3d 661, 666 (Tex. Crim. App. 2014). “[H]abeas is governed by the elements of equity

and fairness, and those elements require a consideration of unreasonable delay.” Ex parte

Bowman, 447 S.W.3d 887, 888 (Tex. Crim. App. 2014). Accordingly, the common-law doctrine

of laches applies to habeas applications. See id.; Ex parte Smith, 444 S.W.3d at 666-68; Ex parte

Perez, 398 S.W.3d 206, 215 (Tex. Crim. App. 2013); Pastenes v. State, No. 03-16-00102-CR,

2017 WL 2928112, at *2 (Tex. App.—Austin July 6, 2017, no pet.) (mem. op., not designated

for publication). The doctrine has been defined as meaning “neglect to assert right or claim

which, taken together with lapse of time and other circumstances causing prejudice to an adverse

party, operates as a bar in a court of equity. Also, it is the neglect for an unreasonable and

unexplained length of time under circumstances permitting diligence, to do what in law, should

have been done.” Ex parte Perez, 398 S.W.3d at 210 (quoting Ex parte Carrio, 992 S.W.2d 486,

487 n.2 (Tex. Crim. App. 1999)).

               When determining whether laches applies, courts should “keep, at the fore, the

State’s and society’s interest in the finality of convictions[ ] and consider the trial participants’

faded memories and the diminished availability of evidence.” Ex parte Smith, 444 S.W.3d

at 666 (footnotes omitted). Laches is determined using a “sliding scale,” wherein “the extent of

the prejudice the State must show bears an inverse relationship to the length of the applicant’s

delay.” Ex parte Perez, 398 S.W.3d at 217. The rationale for the sliding-scale approach is based



                                                 7
on the common-sense understanding that the longer a case has been delayed, the more likely it is

that the reliability of a retrial has been compromised. Id. at 218.

               In making a laches determination, “courts should consider . . . [1] the length of

applicant’s delay in requesting equitable relief, [2] the reasons for the delay, . . . [3] the degree

and type of prejudice borne by the State resulting from applicant’s delay . . . . [and 4 whether

the] delay may be excused.” Ex parte Smith, 444 S.W.3d at 667. Prejudice in this context

includes “anything that places the State in a less favorable position, including prejudice to

the State’s ability to retry a defendant.” Id. at 666. The State is not required “to make a

‘particularized showing of prejudice.’” Ex parte Perez, 398 S.W.3d at 215. The trial court “may

draw reasonable inferences from the circumstantial evidence to determine whether excessive

delay has likely compromised the reliability of a retrial.” Id. at 217. Trial courts may “broadly

consider the diminished memories of trial participants and the diminished availability of the

State’s evidence, both of which may often be said to occur beyond five years after a conviction is

final.” Id. at 216. A delay may be excused if the record shows that (1) “an applicant’s delay was

not unreasonable because it was due to a justifiable excuse or excusable neglect”; (2) “the State

would not be materially prejudiced as a result of the delay”; or (3) “the applicant is entitled to

equitable relief for other compelling reasons, such as new evidence that shows he is actually

innocent of the offense or, in some cases, that he is reasonably likely to prevail on the merits.”

Id. at 218; see Ex parte Smith, 444 S.W.3d at 667. Laches is a question of fact, and as specified

earlier, the trial court is the sole finder of fact in an article 11.072 habeas proceeding. See

Ex parte Bowman, 447 S.W.3d at 888.




                                                  8
                                          DISCUSSION

               In his sole issue on appeal, Allen contends that the trial court abused its discretion

by denying his habeas application “because there was insufficient proof to establish that the

doctrine of laches barred the application.” Allen argues that the trial court “held no hearings and

requested no affidavits on any of the issues necessary to appropriately find laches” and instead

speculated “that the witnesses would no longer remember the facts relevant to the case.”

Moreover, Allen contends that whether the witnesses would have difficulty remembering the

events in question has no bearing on his request for an out-of-time appeal because faded

memories would be a relevant consideration only if he receives a new trial. Further, Allen

asserts that he should have an opportunity to explain the delay in seeking an out-of-time appeal

and that the State should have been required to provide evidence specifically showing how it was

prejudiced by the delay. Allen also asserts that his trial attorney’s failure to inform him of his

appellate rights constituted ineffective assistance of counsel and that he has shown that but for

his attorney not informing him of his rights, he would have appealed his conviction. For these

reasons, Allen argues that this Court should reverse the trial court’s order and remand the case to

the trial court to allow it to hold a hearing on the matter before making a subsequent ruling.

               Regarding Allen’s assertion that the trial court should have held a hearing before

ruling on his habeas application and that this Court should remand the case and order an

evidentiary hearing regarding laches, we note, as set out above, that article 11.072 does not

require a hearing before a trial court may rule on a habeas application. See Tex. Code Crim.

Proc. art. 11.072; Ex parte Salazar, 510 S.W.3d at 627. Moreover, for the reasons that follow,




                                                 9
we cannot conclude that the trial court abused its discretion by making its ruling without

convening a hearing. See Ex parte Salazar, 510 S.W.3d at 626-27.2

               As discussed previously, the record before the trial court showed that Allen

waited nearly ten years to seek an out-of-time appeal. See Ex parte Smith, 444 S.W.3d at 670

(observing that “[a] ten-and-a-half year delay is extraordinary”); Ex parte Perez, 398 S.W.3d

at 216 n.12 (explaining “that delays of more than five years may generally be considered

unreasonable in the absence of any justification for the delay”).

               Moreover, regarding the reasons for the delay and whether the delay may be

excused, Allen explained in his affidavit that his trial attorney did not discuss the applicable

appellate deadlines or any potential appellate issues and that had he been informed of his

appellate rights, he would have timely filed a notice of appeal. However, trial courts are the

factfinders in habeas proceedings under article 11.072, and the trial court here determined that

       2
          In his brief, Allen refers to several cases from the Court of Criminal Appeals when
asserting that a hearing should have been convened and that this case should be remanded for an
evidentiary hearing. See Ex parte Bowman, 447 S.W.3d 887 (Tex. Crim. App. 2014); Ex parte
Perez, 398 S.W.3d 206 (Tex. Crim. App. 2013). Although the Court stated in Bowman that
“[w]e have indicated that the proper course of action” when there is nothing in the record
pertaining to laches “is to remand to the trial court for a hearing on the laches issue,” the Court
did not state that hearings are mandatory in all cases arising under article 11.072. 447 S.W.3d
at 888. Similarly, although the Court in Perez remanded the case, 398 S.W.3d at 219, and
although the trial court elected to hold an evidentiary hearing on remand, see Ex parte Perez,
445 S.W.3d 719, 724 (Tex. Crim. App. 2014), the Court did not require an evidentiary hearing or
otherwise indicate that an evidentiary hearing was warranted in the circumstances present here,
see Ex parte Perez, 398 S.W.3d at 219; see also Ex parte Davila, 530 S.W.2d 543, 545 (Tex.
Crim. App. 1975) (op. on reh’g) (explaining in habeas context that hearing was not required
under article 11.07). Moreover, the procedural postures from both cases are distinguishable
from the one here. See Ex parte Bowman, 447 S.W.3d at 888 (remanding where laches was
raised for first time on appeal); Ex parte Perez, 398 S.W.3d at 215, 219 (remanding to allow
State and applicant “to produce additional evidence” “[i]n light of [the] revised approach to the
doctrine of laches” that Court of Criminal Appeals had just adopted); see also Ex parte Smith,
444 S.W.3d 661, 663, 667 (Tex. Crim. App. 2014) (remanding case to allow applicant to address
laches after determining “that a court may sua sponte consider and determine whether laches
should bar relief”).
                                                10
Allen’s claims in his affidavit were not credible. See Ex parte Fassi, 388 S.W.3d 881, 888 (Tex.

App.—Houston [14th Dist.] 2012, no pet.) (noting “that the habeas court was free to disbelieve

appellant’s self-serving testimony”); see also Kniatt v. State, 206 S.W.3d 657, 665 (Tex. Crim.

App. 2006) (explaining that “[a]n applicant’s delay in seeking habeas corpus relief may prejudice

the credibility of his claim”).

                When deciding what, if any, weight to give Allen’s affidavit, the trial court was

aided by the record from the underlying criminal proceeding as well as the court’s memory of

that proceeding. For example, during his interview with the police, Allen initially told the police

that nothing improper happened, that Smith initiated most of the contact, and that she started

acting “clingy,” but he later admitted to having an “improper” relationship with her. Moreover,

despite the extensive text history between Allen and Smith being admitted into evidence and

documenting graphic sexual statements that he made to her, Allen testified during the

punishment phase that she was a liar. Similarly, Allen denied having physical contact with

Smith, but Allen admitted during his interview that there had been contact when she backed into

him at a cheerleading competition.

                In addition, when evaluating Allen’s statement that he would have appealed his

conviction in the hopes of receiving a new trial, the trial court could have considered the fact that

Allen was placed on community supervision rather than sent to prison despite the significant

evidence supporting his guilt, including his own admissions, his text messages with Smith

discussing sexual topics and suggesting getting a hotel, and his viewing nude images of her.

Cf. Ex parte Torres, No. 03-14-00169-CR, 2015 WL 2066232, at *6 n.1 (Tex. App.—Austin

Apr. 29, 2015, no pet.) (mem. op., not designated for publication) (observing that habeas courts



                                                 11
evaluating claim that applicant would have insisted on trial should consider “evidence

concerning the likelihood of success at trial”).

               Further, although the affidavit purportedly from Wyrick described Allen’s

trial attorney as being overwhelmed by his criminal defense cases and as having a limited

understanding of criminal procedure, the trial court could have considered that the affidavit was

neither signed by Wyrick nor sworn to when deciding what, if any, weight to give those

statements in the document. Cf. Evans v. State, 628 S.W.3d 358, 365 (Tex. App.—Fort Worth

2021, no pet.) (noting that “unsworn ‘contention[s]’ . . . could not serve in lieu of affidavit” and

did not satisfy affidavit requirement).    Moreover, the trial court could have considered the

portion of the document relating that Allen’s trial counsel purportedly told Wyrick that Allen and

his attorney were both happy with the outcome of the trial because Allen had been placed on

community supervision and not sent to prison even though the conviction was for online

solicitation of a minor.

               Similarly, the trial court could have considered the statement attributed to Wyrick

and referenced by Allen in his application explaining that Wyrick informed Allen a few months

after trial that the deadline for filing an appeal had run. Additionally, the court could have

considered how despite being notified of the State’s laches argument made in response to the

writ application, despite having an opportunity to respond or file additional evidence before the

trial court ruled, and despite the State explicitly inviting Allen in its response to “file a

subsequent affidavit which adequately justifies the delay” if there was an explanation, Allen

provided no explanation for the nearly ten-year delay other than having not been informed

about his appellate rights and did not set out any efforts that he made seeking to advance his

request for an out-of-time appeal before filing the habeas application. Cf. Ex parte Roberts,

                                                   12
494 S.W.3d 771, 774, 776 (Tex. App.—Houston [14th Dist.] 2016, pet. ref’d) (concluding that

laches barred relief and noting that trial counsel died after conviction and that applicant waited

nearly thirteen years before filing habeas application).

               Regarding prejudice, the State explained in its response that the delay impaired its

ability to retry Allen should he prevail in an out-of-time appeal. Although Allen contends that

this type of prejudice should not be considered here because he is currently only seeking an

appeal rather than a new trial, courts consider “whether excessive delay has likely compromised

the reliability of a retrial” when determining if a claim is barred by laches. See Ex parte Perez,

398 S.W.3d at 217; see also id. at 208, 210, 215 (noting applicant’s argument that prejudice

to State’s “ability to re-try applicant is irrelevant to laches inquiry” where applicant sought to

pursue out-of-time petition for discretionary review and then expanding “the definition of

prejudice . . . to permit consideration of anything that places the State in a less favorable

position”). Moreover, given the significant delay at issue in this case, the State’s burden to

produce evidence establishing prejudice is significantly lessened because of “the common-sense

understanding that the longer a case has been delayed, the more likely it is that the reliability of a

retrial has been compromised.” Id. at 218.

               In its response, the State noted that at trial Smith had difficulty remembering

details of the offense and surrounding behavior given the delay between the actions and the trial

and asserted that her memory would have diminished further during the ten-year delay. Cf. Ex

parte Perez, 398 S.W.3d at 217 (observing that trial courts “may draw reasonable inferences . . .

to determine whether excessive delay has likely compromised the reliability of a retrial”). When

assessing any prejudice to the State, the trial court was free to consider its own recollections and

the record from the underlying trial, and the record supports the trial court’s determination that

                                                 13
the delay prejudiced the State. For example, although Smith remembered many details, she

admitted that she did not remember why Allen started communicating with her by cell phone,

how long they communicated before a sexual topic was discussed, when sex was discussed for

the first time, how many sexually-themed conversations they had, whether they discussed oral

sex, what she said in response to his suggestion that they get a hotel, how often they discussed

sex, what she said in certain text messages, whose idea it was for her to take pictures of herself

naked, how many times she used his phone to take pictures of herself, and how people found

out about the improper communications. Additionally, Smith testified that the reason she could

not remember certain details was because the incidents occurred “a long time” ago. Further,

Allen focused on Smith’s inability to recall details as part of his defensive strategy through his

cross-examination of her.

               In assessing the merits of Allen’s ineffectiveness claim and his assertion that he

was unaware of his appellate rights, the trial court could have considered how it discussed in

front of Allen and the jury the possibility that the jury’s decision could be appealed to this Court

and potentially reversed. Moreover, when asserting his ineffectiveness claim below, Allen noted

that he objected during the jury-charge conference to the inclusion in the charge of language

from the statute in effect at the time specifying that it is not a defense that “the actor did not

intend for the meeting to occur,” asserting that the “anti-defensive” language is inconsistent with

the portion of the statute specifying that the person must have “the intent that the minor” engage

in sexual conduct. See Act of May 25, 2005, 79th Leg., R.S., ch. 1273, § 1, sec. 33.021(c), (d),

2005 Tex. Gen. Laws 4049, 4050 (amended 2007, 2015, and 2021) (current version at Tex. Penal

Code § 33.021). Allen urged that he would have argued on appeal that the inclusion of the

language constituted jury-charge error.

                                                14
               During the charge conference, Allen did object to the inclusion of the language set

out above. After listening to Allen’s argument, the trial court ended the hearing and instructed

the State to consider whether it wanted to include that language in the charge given that the two

provisions “sound[ed] contradictory to” one another. On the next day, the State informed the

trial court that it did not want to include the disputed language, and that language was not

included in the jury charge. Cf. Williams v. State, 937 S.W.2d 479, 490 (Tex. Crim. App. 1996)

(explaining that jury is presumed to follow court’s instructions as given). For these reasons, the

trial court could have reasonably concluded that Allen would likely not prevail on the merits of

his claims.

               Having examined the relevant considerations, we conclude that the trial court did

not abuse its discretion by determining that Allen’s habeas claims could be resolved without

convening an evidentiary hearing and that his request for an out-of-time appeal was barred by

laches. See Ex parte Becciu, 615 S.W.3d 482, 495 (Tex. App.—Houston [1st Dist.] 2020, no

pet.) (upholding trial court’s decision that laches barred relief where applicant waited seven years

before filing writ application, where State showed it had been prejudiced by delay, and where

applicant presented no evidence of compelling reason why laches should not apply); Ex parte

Roberts, 494 S.W.3d at 774, 776, 777 (affirming trial court’s ruling that laches barred relief

where applicant “waited almost thirteen years before bringing his habeas application” and did

not “provide an explanation or reason for this delay,” where State has been prejudiced by delay

due to loss of evidence, and where trial court could have concluded based on record that

applicant would likely not prevail on merits of ineffective assistance claim).

               Therefore, we overrule Allen’s issue on appeal. See Ex parte Smith, 444 S.W.3d

at 667-68 (noting that “[p]rotracted habeas corpus litigation defers convictions’ finality,”

                                                15
undermines confidence in integrity of judicial procedures, and impairs orderly administration

of justice, explaining that there must be point at which conviction becomes final and at

which deterrent effects of immediacy and certainty of punishment outweigh right to repeatedly

appeal conviction).


                                        CONCLUSION

              Having overruled Allen’s issue on appeal, we affirm the trial court’s order

denying Allen’s application for writ of habeas corpus.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: June 15, 2022

Do Not Publish




                                               16